Dude DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-8 are pending and the subject of this NON-FINAL Office Action.  This is the first action on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(A) A person shall be entitled to a patent unless –

(1)the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..

Claims 1-2 and 4-6 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by YOSHIMURA (US 2017/0136545).
	As to claim 1, YOSHIMURA teaches a surface/platform (Fig. 1); print heads 12 configured to deposit powder (Fig. 1); perimeter generator 13 (Figs. 1, 4); and computer 52 that directs print head to release powder and cut perimeter using perimeter generator (Fig. 1, para. 0069).
	As to claim 2, YOSHIMURA teaches cutting (para. 0014, for example).
	As to claim 4, YOSHIMURA teaches to deposit layer, then cut, then deposit another layer (Figs. 11-16, for example).
	As to claim 5, YOSHIMURA teaches furnace with heat (paras. 0071, 0094, 0115).  Furnace is commonly understood to mean any enclosed area with heat.
	As to claim 6, YOSHIMURA teaches metal powder (para. 0061, for example).

Claim Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over YOSHIMURA, in view of GIFFORD (US 20180326660), PROVENCHER (US 20180370133) and WEN (US 20060093992).
It would have been prima facie obvious to a person of ordinary skill in the art and common sense before effective filing to apply familiar cutting options such as CNC with a reasonable expectation of success.  
As to claims 1-2, YOSHIMURA teaches the elements of these claims as explained above.
YOSHIMURA does not explicitly teach CNC-based cutting.
	GIFFORD teaches CNC bit to cut/shape 3D objects (para. 0182, Fig. 10B).  PROVENCHER teaches CNC bit 260 to cut/shape 3D objects (para. 0088, Fig. 17).  Finally, WEN teaches that dental blanks were regularly milled using CNC machines (Abstract, for example).  The Office cites all of these references to demonstrate that a skilled artisan would have been very familiar with known cutting options such as CNC-based cutting.
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to substitute familiar CNC cutting options for the cutting options of YOSHIMURA with a reasonable expectation of success.  

Claims 7-8 are rejected under 35 U.S.C. § 103 as being unpatentable over YOSHIMURA, in view of FEENSTRA (US 6,955,776), SCHULMAN (US 7,563,397) and KORTEN (US20180206952A1).
It would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar powder-based 3D printing options such as binder printing to the powder-based printing of YOSHIMURA with a reasonable expectation of success.  
YOSHIMURA teaches the elements of claim 1 as explained above.
YOSHIMURA does not explicitly teach using binding materials such as solvent (e.g. jetted binder printing).
	All of FEENSTRA, SCHULMAN and KORTEN teach to 3D print using binder printing/inkjet printing on powders, and associated machines (FEENSTRA, claim 1; SCHULMAN Abstract; KORTEN Figs. 1-11, Abstract paras. 0019-26, 0052).  These machines include powder dispensers (FEENSTRA Example 2; SCHULMAN Abstract; KORTEN para. 0054, Figs. 1-2, 4, 8), smoothers/rollers/blades/recoaters (FEENSTRA col. 7; SCHULMAN col. 11; KORTEN para. 0015), energy sources (FEENSTRA cols. 2-3, Example 2; SCHULMAN cols. 3, 11, 13; KORTEN para. 0021-22), heating sources (FEENSTRA col. 5; SCHULMAN cols. 5, 7, 11, 14; KORTEN para. 0021-22), enclosures FEENSTRA col. 2; SCHULMAN Figs. 1-6; KORTEN Figs. 1-11), and inkjet heads or sprayers 1mm-1m (FEENSTRA Example 2, col. 7; SCHULMAN Abstract; KORTEN Fig. 4).
In summary, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar binder-based powder 3D printing techniques to the powder-based 3D printing technique of YOSHIMURA with a reasonable expectation of success.  Binder printing was a known powder-based option that a skilled artisan would have known as a familiar option in the art.

Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 1-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-30 of U.S. Patent No. US 9,987,682, in view of YOSHIMURA.
The instant claims are obvious over the conflicting claims because the conflicting claims teach the same system of the instant claims, without computer/processor/controller; but such is routine in the art to allow automated printing.  Specifically, the conflicting claims teach 3D printing method using a 3D printer comprising powder bed, powder dispenser, inkjet binder printer, perimeter generator and heater.  For example, YOSHIMURA teaches computer 52 that directs print head to release powder and cut perimeter using perimeter generator (Fig. 1, para. 0069).  Thus, it would have been obvious to apply familiar, routine controllers/computers to manage the method of the conflicting claims.

Instant claims 1-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-21 of U.S. Patent No. US 10,792,731, in view of YOSHIMURA.
The instant claims are obvious over the conflicting claims because the conflicting claims teach the same system of the instant claims, without computer/processor/controller; but such is routine in the art to allow automated printing.  Specifically, the conflicting claims teach 3D printing method using a 3D printer comprising powder bed, powder dispenser, inkjet binder printer, perimeter generator and heater.  For example, YOSHIMURA teaches computer 52 that directs print head to release powder and cut perimeter using perimeter generator (Fig. 1, para. 0069).  Thus, it would have been obvious to apply familiar, routine controllers/computers to manage the method of the conflicting claims.

Instant claims 1-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-17 of U.S. Patent No. US 10,737,323, in view of YOSHIMURA.
The instant claims are obvious over the conflicting claims because the conflicting claims teach the same system of the instant claims, without computer/processor/controller; but such is routine in the art to allow automated printing.  Specifically, the conflicting claims teach 3D printing method using a 3D printer comprising powder bed, powder dispenser, inkjet binder printer, perimeter generator and heater.  For example, YOSHIMURA teaches computer 52 that directs print head to release powder and cut perimeter using perimeter generator (Fig. 1, para. 0069).  Thus, it would have been obvious to apply familiar, routine controllers/computers to manage the method of the conflicting claims.

Instant claims 1-8 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 22-41 of U.S. Patent Application No. 16/998503.
The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant claims.  Specifically, the conflicting claims teach 3D printing system using a 3D printer comprising powder bed, powder dispenser, inkjet binder printer, computer and perimeter generator and heater.  Thus, the instant claims are anticipated by the conflicting claims.

Prior Art
The following prior art also teaches a system with “perimeter generator,” computer and powder print heads: US20030062655; US 2018/0200795; US 2018/0178290; US 2014/0147328.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743